DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/26/22 has been entered.

Response to Arguments
Applicant’s arguments, see pages 6-12, filed 4/26/22, with respect to the rejection of claims under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection of claims 1, 4, 6-16, and 18-21 has been withdrawn.
Allowable Subject Matter
Claims 1, 4, 6-16, 18-21 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art includes previously cited Jouper (US20150241209 herein after “Jouper”), previously cited Edwards (WO2015053793 herein after “Edwards”), Wang et al. (US10399409 herein after “Wang”), and Sampigethaya (US20130338857 herein after “Sampigethaya”).
	The prior art of Jouper teaches an apparatus to detect occupied volume within a fixed or variable volume of an aircraft storage container.  Jouper fails to teach any volatile organic compound/chemical (VOC) sensing.  Edwards teaches VOC sensing in an environment where the air can become dangerous to a person due to the high concentration of dangerous gases and a person’s exposure to dangerous gases including shafts, tunnels or tanks, and others, locations of natural gas extraction, production and distribution, factories, petro-chemical production and staging.  Wang teaches monitoring for VOCs in a vehicle cabin in order to prompt a ventilation system or opening of a window.  Sampigethaya teaches monitoring of passenger cabin condition as well as physiological condition of a passenger in a seat in a cabin of an aircraft.  
	Regarding claim 1: Jouper in view of Edwards fails to teach, suggest, or make obvious monitoring VOCs in a plurality of storage bins located in a passenger cabin of a commercial aircraft.  Persons are not present in the aircraft storage container and thus the motivation for a person having ordinary skill in the art to use the device of Edwards is only present in hindsight.  Further, Jouper in view of Edwards fails to teach, suggest, or make obvious wherein the microcontroller is further configured to transmit the alert to a central location on the aircraft, the alert being at least one of an audio or visual alert to indicate that the sensed VOC concentration level in the one or more of the storage bins has exceeded the threshold level.
	Regarding claim 4:  Jouper in view of Edwards fails to teach, suggest, or make obvious monitoring an airplane storage bin cabin for VOCs, as previously discussed.  Based on the teachings of Jouper, Edwards, Wang, and Sampigethaya, whether considered alone or in combination, there is no reasonable teaching, suggestion, or motivation for a person having ordinary skill in the art to monitor an aircraft storage bin for VOCs and further transmit an alert to an external receiver, the alert being at least one of an audio or visual alert to indicate that the sensed VOC concentration level in the one or more of the storage bins has exceeded the threshold level, and wherein when an ambient VOC concentration level is 300 parts per billion, the threshold VOC concentration level to trigger the alert is 500 parts per billion.
	Regarding claim 15: Jouper in view of Edwards fails to teach, suggest, or make obvious monitoring an airplane storage bin cabin for VOCs, as previously discussed.  The prior art focuses on monitoring occupied and cabin areas for personal exposure to harmful VOCs. Based on the teachings of Jouper, Edwards, Wang, and Sampigethaya, whether considered alone or in combination, there is no reasonable teaching, suggestion, or motivation for a person having ordinary skill in the art to use the reference volume measurement as taught by Jouper, monitor an aircraft storage bin for VOCs and a significant event regarding the level of sensed VOCs, and alert, using at least one of an audio alert or visual alert, the significant event to an external receiver via the microcontroller. 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN MORELLO whose telephone number is (313)446-6583. The examiner can normally be reached M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN F MORELLO/Examiner, Art Unit 2861                                                                                                                                                                                                        5/12/22

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861